UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2013 o TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to HealthTalk Live, Inc. (Exact name of registrant as specified in its charter) Nevada 333- 189735 45-1994478 (State or other jurisdiction of incorporation or organization) (SEC File Number) IRS I.D. 1955 Baring Boulevard Sparks, NV (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number:(626) 393-1881 (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of January 21, 2014, there were31,977,585sharesissued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 9 Item 4. Controls and Procedures. 9 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Mine Safety Disclosures. 10 Item 5. Other Information. 10 Item 6. Exhibits. 11 2 PART I — FINANCIAL INFORMATION Item 1.Financial Statements TABLE OF CONTENTS Condensed Balance Sheets F-1 Condensed Statements of Operations F-2 Condensed Statements of Cash Flows F-3 Notes to Condensed Financial Statements F-4 3 HEALTHTALK LIVE, INC. (A Developmental Stage Enterprise) CONDENSED BALANCE SHEETS ASSETS Unaudited March 31, December 31, (as restated) Current assets - Cash $ $ Non-current assets: Net property and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Long-term liability - Due to officers Stockholders' equity: Common stock Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ F-1 HEALTHTALK LIVE, INC. (A Developmental Stage Enterprise) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended Nine months ended Three months ended Three months ended December 31, December 31, December 31, December 31, Revenues $ Operating expenses: Legal and professional Website hosting and maintenance Advertising and promotion - - - Depreciation and amortization - Office and other expenses ) Bank and credit card charges Telephone - - Computer - Total operating expenses Net loss $ ) $ ) $ ) $ ) F-2 HEALTHTALK LIVE, INC. (A Developmental Stage Enterprise) STATEMENT OF STOCKHOLDERS' EQUITY FROM INCEPTION ON APRIL 1, 2, 2013 (Unaudited) Deficit Common Stock; par value $.001 accumulated 100,000,000 shares authorized during Total Outstanding development stockholders' shares Amount stage equity Issuances of common stock from inception on April 1, 2011 to March 31, 2012 $ $
